Citation Nr: 1048205	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-34 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to service connected diabetes 
mellitus, type 2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to June 1969 
with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This decision denied service connection 
for CAD, to include as secondary to service connected diabetes 
mellitus, type 2.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran had service in the Republic of Vietnam and 
herbicide exposure, including Agent Orange, is conceded.

3.  CAD may be presumed to have been the result of Agent Orange 
exposure.


CONCLUSION OF LAW

CAD may be presumed to have been incurred in service, to include 
as due to herbicide exposure or other causes.  See 38 U.S.C.A. 
§§ 1101, 1110, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Court, in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), has held that the VCAA notice 
requirements apply to all elements of a claim.

Given the Board's determination that a grant of service 
connection for CAD is warranted, it finds that all notification 
and development actions needed to fairly adjudicate this claim 
have been accomplished.

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases may be presumed to have been incurred in or aggravated 
during service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a) (2010).

The Veteran is entitled to a presumption of service connection if 
he is diagnosed with certain enumerated diseases, associated with 
exposure to certain herbicide agents, if he served in the 
Republic of Vietnam during the prescribed period.  See 38 C.F.R. 
§§ 3.307, 3.309 (2010); 38 U.S.C.A. § 1116 (West 2002 & Supp. 
2010).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a) (2010).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  See 38 C.F.R. § 3.313(a) (2010).

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era, for three new conditions: ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  In order to establish 
new presumptions of service connection for those conditions, the 
Department of Veterans Affairs (VA) was required to issue 
regulations through notice and comment rulemaking, which would 
take effect on the date that a final rule was published in the 
Federal Register.  38 U.S.C. § 1116.  On November 20, 2009, to 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims, the 
Secretary directed the Board to stay action on all claims for 
service connection that could not be granted under current law 
but may potentially be granted based on the planned new 
regulations.

On March 25, 2010, the Secretary published in the Federal 
Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to 
establish a presumption of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era.  75 Fed. Reg. 14,391.  On August 31, 2010, the 
Secretary published in the Federal Register a final rule amending 
38 C.F.R. § 3.309(e) to establish such presumptions.  75 Fed. 
Reg. 53,202.  The final rule was effective August 31, 2010.  
However, the rule was identified as a major rule and, thus, the 
implementation of the rule was subject to the provisions of the 
Congressional Review Act (CRA).  The CRA requires an agency to 
wait 60 days before implementing a major rule to allow Congress 
the opportunity to review the regulation.  On October 29, 2010, 
the Secretary issued a memorandum lifting the stay of appeals 
affected by the new herbicide-related presumptions.  The 
memorandum notes that the CRA waiting period for the regulation 
expired on October 30, 2010, and accordingly, the stay of the 
adjudication of the affected claims is lifted effective October 
30, 2010.  

Notwithstanding the foregoing presumptive provisions, the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see 
also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, 
presumption is not the sole method for showing causation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Vietnam Service

The Veteran's DD-214 indicated that he served in the Army from 
November 1966 until June 1969.  In his April 2006 claim for 
service connection for a heart condition related to type 2 
diabetes mellitus, the Veteran reported that he was exposed to 
Agent Orange while in-country in Vietnam from May 1968 until June 
1969.  In a June 2006 statement, he stated that he was stationed 
with a combat engineering battalion in South Vietnam from May 
1968 to July 1969.  The Veteran related that his duties included 
clearing and building landing zones and Agent Orange was used to 
kill foliage.  Service personnel records corroborate the 
Veteran's history of service in the Republic of Vietnam.  

In a November 2006 rating decision, the RO conceded exposure to 
herbicides in service due to a Personnel Information Exchange 
System (PIES) indication that the Veteran served on active duty 
in the Republic of Vietnam from May 28, 1968 to June 14, 1969.  

The Board notes that the PIES response relied on by the RO to 
establish Vietnam service is not associated with the claims file; 
however, the Veteran's service personnel records support his 
service in Vietnam.  Thus, the Board concedes exposure to 
herbicides in service.

CAD

Service treatment records are entirely silent for any complaints, 
findings or reference to any heart problems.  

Post-service, private treatment records document treatment for 
CAD beginning in 2001.  In a November 2001 private cardiac 
catheterization laboratory report, the post-procedure diagnosis 
was "moderate, but non-obstructive coronary artery disease 
involving the left anterior descending coronary artery."  

A December 2002 private exercise dual isotope myocardial scan 
report, the cardiologist noted no diagnostic electrocardiographic 
abnormalities, a normal myocardial perfusion study, and normal 
left ventricular function.  No ischemia was found on examination.

An April 2006 private medical center discharge summary reported 
that the Veteran underwent a cardiac catheterization with 
angioplasty of the first diagonal artery of the left anterior 
descending artery.  He was diagnosed with CAD.

An undated private treatment note by A. L. B., M.D., indicated 
the Veteran had past problems with angina and CAD.  April 2006 
treatment notes by Dr. B. diagnose CAD.  Correspondence from Dr. 
B. dated May 2006 noted that the Veteran was under his care after 
undergoing a cardiac catheterization and coronary vessel 
angioplasty.

During a September 2006 VA diabetes mellitus, heart, and 
hypertension examination, the examiner noted the Veteran's CAD 
was potentially related to his diabetes mellitus, but opined that 
his CAD was not caused by or a result of his diabetes mellitus.  
The examiner noted that the CAD diagnosis pre-existed a diabetes 
diagnosis.  He stated that the November 2001 and April 2006 
cardiac catheterization reports were not available for review and 
there was no objective data of aggravation of heart disease 
beyond its natural progression.  He concluded that because CAD 
was documented in January 2006, prior to a diagnosis of diabetes 
mellitus, it was at least as likely as not that the CAD was 
caused by hypertension.  The examiner stated that hypertension is 
a known risk factor for CAD.  He also opined that the Veteran's 
CAD was not worsened or increased by his service-connected 
diabetes because there was no objective data to support 
aggravation.

The Veteran submitted a November 2007 magazine article that 
stated type 2 diabetes mellitus, a disease considered to have 
been caused by Agent Orange exposure, is "characterized by the 
body not producing enough insulin or the cells ignoring the 
insulin.  As a result, cells may be starved for energy, or high 
blood glucose levels may damage the eyes, kidneys, nerves, or 
heart."

In a November 2007 VA Form 9, Appeal to the Board, the Veteran 
contended that he had his first heart catheterization in 2001 due 
to chest pains.  He stated that the results showed that his heart 
was fine at that time and his chest pains were being caused by 
severe acid reflux and a hiatal hernia.  In 2005, he was 
diagnosed with type 2 diabetes mellitus at a VA Outpatient 
Clinic.  The treating VA physician told him that he had diabetes 
for a long period of time; therefore, the Veteran argued that the 
diabetes developed before his CAD and caused or aggravated his 
heart problems.

VA treatment notes dated August 2006 to July 2007 document 
ongoing treatment for CAD.

During an April 2010 heart examination, the examiner reviewed 
previous reports and noted an onset of diabetes in January 2006.  
He diagnosed CAD, status post multiple percutaneous interventions 
including angioplasty as well as a minimum of two drug-eluting 
stents to various vessels.  The examiner opined that the CAD was 
less likely as not related to any condition experienced during 
prior service.  The rationale was that service records did not 
note any cardiac diagnosis.  Regarding his diabetes mellitus, the 
examiner felt it was less likely as not that his CAD was caused 
by or related to his diabetes mellitus.  The rationale was that 
his diagnosis of diabetes occurred in 2006 which was five years 
after his initial heart catheterization documenting moderate, 
though not obstructive, CAD.  However, it was noted that the 
Veteran had current service connection for diabetes secondary to 
herbicide exposure and documented evidence of ischemic heart 
disease as evidenced by his interventions and multiple 
presentations of unstable angina.  The examiner further 
recognized the VA had recently granted service connection for 
ischemic heart disease as related to herbicide exposure and 
indicated that the Veteran may qualify for compensation in this 
regard.

Though the Veteran is seeking service connection for coronary 
artery disease, to include as secondary to service connected 
diabetes mellitus, it appears that the Veteran's cardiovascular 
disease may be eligible for service connection for ischemic heart 
disease presumed to have developed as a result of exposure to 
herbicides in Vietnam, as pointed out by the April 2010 VA 
examiner.

As discussed above, in order for service connection to be 
granted, three elements must be satisfied: (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson, supra.  
With respect to the current disability element, it is undisputed 
that the Veteran has a current disability from CAD.  As for the 
in-service incurrence or aggravation element, the Veteran served 
in Vietnam, as evidenced by the record and discussed above, so 
exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f).  
With respect to the medical nexus element, a presumptive 
connection between herbicide exposure and CAD has been 
established.  CAD is listed among the presumptive diseases 
recognized by VA as having been the result of exposure to 
herbicides while in Vietnam.  See 38 C.F.R. § 3.309(e).  Thus, it 
may be presumed that the Veteran's CAD is related to herbicide 
exposure from his time in Vietnam and service connection is 
warranted.

Based on a review of all the evidence of record, and resolving 
all doubt in the Veteran's favor, his claim for service 
connection for CAD is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for CAD, to include as 
secondary to service connected diabetes mellitus, type 2, is 
granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


